Citation Nr: 0415200	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from June 1972 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) that denied 
service connection for a chronic right knee disorder.  The 
veteran has been represented by the Veterans of Foreign Wars 
of the United States throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.


REMAND

In June 2000, the veteran requested a personal hearing but 
did not specify the type of hearing.  In his July 2000 
substantive appeal, the veteran clarified that he would 
prefer a hearing before a RO officer.  Accordingly, in July 
2000, the RO scheduled a hearing for the veteran at Jackson, 
Mississippi, before a RO officer.  In September 2000, the 
veteran requested a postponement of his personal hearing and 
indicated that he would provide the RO with the date.  As of 
June 2004, the veteran has neither informed the RO of the 
date to proceed with the personal hearing nor -withdrew his 
request for a hearing.  The RO should contact the veteran and 
inquire whether the veteran wishes to reschedule the hearing 
or withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.704 (2003).

In a December 2001 Questionnaire About Military Service form, 
the veteran indicated that he served in the Mississippi Army 
Reserve National Guard (ARNG) from 1973 to 1979.  The 
veteran's DD 214 confirms that the veteran was transferred to 
the ARNG of Mississippi after discharge from active duty.  
The veteran's complete periods of active duty, active duty 
for training, and inactive duty for training with the 
Mississippi ARNG have not been verified.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where evidence in support of the veteran's claim may be in 
his service records or other governmental records, VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  Therefore, the veteran's complete 
periods of active service, active duty for training, and 
inactive duty for training should be verified in order to 
ensure that VA has his complete service records.  Medical 
records associated with his reservist duties must be 
associated with the claims folder.  

On numerous occasions, the veteran communicated that he 
served in the 323rd Aviation Unit during active duty for 
training (see written statements dated in December 2001 and 
April 2003 and Questionnaire About Military Service form 
dated in December 2001).  In an April 2003 deferred rating 
worksheet, the RO noted that the Aviation Unit at Hawkins 
Field is enumerated as 232nd Aviation Unit, not as 323rd 
Aviation Unit.  The Board acknowledges that the RO contacted 
the 323rd Aviation Unit at Hawkins Field (see RO letter dated 
in March 2002), but finds that the RO has not contacted the 
232nd Aviation Unit at Hawkins Field to obtain the veteran's 
service records.  VA's duty to assist the veteran includes 
the duty to obtain and assemble the veteran's service 
records.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The claims folder contains undecipherable copies of the 
veteran's discharge records and his service medical records 
(see discharge papers submitted in April 2003 and service 
medical records). In such cases, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed (in this case, barely readable) while 
in the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Where service medical records are 
barely legible, VA has the heightened duty to assist the 
veteran.  See Hayre v. West, 188 F.3d 1327 (1999) (overruled 
on other grounds).  Therefore, the RO should contact the 
veteran requesting better qualify of the discharge papers and 
perform another search with the National Personnel Records 
Center (NPRC) or another appriopriate entity to obtain 
alternate sources of medical evidence.  

The veteran has asserted that Dr. Thompson and the Jackson 
Bone and Joint Clinic provided treatment for his knees from 
1973 to 1977 (see Consent to Release Information form dated 
in December 1999 and Questionnaire About Military Service 
dated in December 2001).  The Board acknowledges that the RO 
obtained medical records from the Jackson Bone and Joint 
Clinic (see RO letter dated in March 2002 and private 
clinical notes dated from September 1990 to December 1992), 
however, these records to not address the time period or 
treatment the veteran alleges he received from this source.  
In this case, however, because of the heightened duty, the 
Board finds that the RO should perform another request to 
obtain records dated between 1973 and 1977.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should then contact the NPRC 
and/or the appropriate service entity, 
including the 232nd Aviation Unit at 
Hawkins Field, and request that (1) it 
verify the veteran's complete periods of 
active service, active duty for training, 
and inactive duty for training with the 
Mississippi ARNG and (2) forward all 
available medical records associated with 
such duty for incorporation into the 
record (request legible copies). 

The RO should attempt to locate the 
veteran's medical records from the NPRC 
and/or the appropriate service entity, 
asking that they search for morning 
reports, sick call reports, and reports 
from the Surgeon General's Office.  If no 
additional governmental records from any 
source are located, the veteran should be 
so notified.  

3. The RO should contact the veteran and 
ask that he clarify his position on the 
hearing request.  

4. The RO should ask the veteran to 
provide legible copies of his discharge 
records and any other evidence he may 
have in his possession that would assist 
in the review of his claim.  .

5. The RO should ask the veteran to 
provide information as to all treatment 
of the right knee disorder, including 
the names and addresses of all health 
care providers, clinics, and hospitals, 
and the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, including Dr. 
Thompson and the Jackson Bone and Joint 
Clinic, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

6. The RO should then request that 
copies of all VA documentation 
pertaining to treatment of the veteran's 
right knee disorder, which is not 
already of record, be forwarded for 
incorporation into the record.  

7. The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic right knee 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



